UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6578



JEROME HONEYMAN,

                                              Plaintiff - Appellant,

          versus

FRANK DREW, Sheriff; DR. GONZALES; NURSE HAN-
SON; NURSE HOLCOM; NURSE PLUMMER; MAJOR SMITH;
E. C. MORRIS; DAVID K. SMITH; CORRECTIONAL
OFFICER ZUMBRO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-583-R)


Submitted:   October 3, 1996              Decided:   October 10, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Honeyman, Appellant Pro Se. David Ernest Boelzner, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia; Jeff Wayne Rosen,
ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia; Alexander
Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Honeyman v. Drew, No. CA-95-583-R (W.D. Va. Mar. 26, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2